                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    MAVERICK TRADING, INC.,
                                                         MEMORANDUM DECISION AND
                        Plaintiff,                       ORDER GRANTING MOTION FOR
                                                            ALTERNATIVE SERVICE
    v.

    EMMETT MOORE; and                                       Case No. 2:19-cv-00203-TC-PMW
    TRADINGSCHOOLS.ORG,
                                                             District Judge Tena Campbell
                        Defendants.                      Chief Magistrate Judge Paul M. Warner



           District Judge Tena Campbell referred this case to Chief Magistrate Judge Paul M.

Warner pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court is Plaintiff Maverick Trading,

Inc.’s (“Plaintiff”) Motion for Leave to Obtain Service of Process Through Alternative Means

against Defendant Emmett Moore and Defendant TradingSchools.org (collectively

“Defendants”). 2 Having reviewed Plaintiff’s motion and the relevant law, the court renders the

following Memorandum Decision and Order.

                                           BACKGROUND

           This lawsuit is an action for defamation per se, tortious interference with prospective

economic advantage, product disparagement, trade libel, deceptive practices, and false light

against Defendants for alleged false statements published on May 27, 2017 in a blog post on




1
    See docket no. 10.
2
    See docket no. 9.
Defendants’ website. Plaintiff has made numerous attempts to locate and effectuate service of

process on Defendants. Plaintiff’s attempts include sending a demand letter to 3476 Don Alberto

Dr., Carlsbad, CA 92010 which was subsequently returned with a handwritten message on the

envelope stating Mr. Moore no longer lived at that address. Upon identifying four possible

residences of Mr. Moore, Plaintiff hired CalExpress Attorney Services (“CalExpress”) to serve

Mr. Moore which resulted in four unsuccessful service attempts by CalExpress at the following

properties: Fieldstone, Rosario, Cass, and Garnet. 3 On June 12, 2019, CalExpress informed

Plaintiff’s counsel that it believed it made contact with Defendant at the Cass Property but the

individual was evasive and refused to give his name. After viewing a photograph of Mr. Moore,

CalExpress confirmed the person served matched the identity of the person in the photograph.

            On June 24, 2019, Plaintiff filed proof of service with the court; however, Plaintiff

received phone calls soon after from individuals indicating the person CalExpress served may

not have been Mr. Moore. Based on the previous attempts to effectuate service and the recent

information regarding the June 12th service, Plaintiff believes that Defendants are evading

service. Therefore, pursuant to Rule 4(e)(1) of the Federal Rules of Civil Procedure and Rule

4(d)(5)(A) of the Utah Rules of Civil Procedure, Plaintiff seeks leave of the court to serve

Defendants alternatively by sending the summons and complaint to Defendants’ (1) nine known

email addresses, (2) Twitter account via private message, and (3) website via the contact

submission page.




3
    See Pl.’s Mot. Alt. Service, 4.


                                                     2
                                          DISCUSSION

       The federal rules permit service in accordance with the laws of the forum state. See Fed.

R. Civ. P. 4(e)(1), 4(h)(1)(A). Unless a court otherwise directs, Utah law requires service either

by personal delivery or certified mail, return receipt requested. Utah R. Civ. P. 4. However,

when a plaintiff has exercised due diligence in attempting to ascertain a defendant's whereabouts,

or if there is good cause to believe that the person to be served is evading service, a court may

authorize service by other means. Utah R. Civ. P. 4(d)(5)(A). A party exercises reasonable

diligence if they “take advantage of readily available sources of relevant information” to locate

defendants” and demonstrate “persistent efforts” to serve the defendant. C504750P LLC v.

Baker, 2017 UT App 36, ¶ 10, 397 P.3d 599. Moreover, in deciding a motion for alternative

service, the court is mindful that any method of service authorized by the court must be

reasonably calculated, under all the circumstances, to apprise interested parties of the pendency

of the action and afford them an opportunity to present their objections. Id. at ¶ 9.

       With these standards in mind, the court finds Plaintiff has exercised reasonable due

diligence to locate and serve Defendants and that good cause exists to believe Defendants are

avoiding service of process. Accordingly, Plaintiff’s request for alternative service in this case is

justified. Service shall be deemed complete by sending the complaint, summons, and a copy of

this order to Defendants (1) nine email addresses, (2) Twitter account via private message, and

(3) website via the contact submission page. See F.T.C. v. PCCare247 Inc., No. 12 CIV. 7189

PAE, 2013 WL 841037, at *4 (S.D.N.Y. Mar. 7, 2013) (authorizing alternative service by email

and Facebook). The court is satisfied that these alternative methods of service are sufficient to

place Defendants on notice of the pendency of this action and afford Defendants the opportunity



                                                  3
to respond. Upon completion of service, Plaintiff shall file an affidavit with the court affirming

completion of service pursuant to this order.

                                         CONCLUSION

       Based on the foregoing, Plaintiff’s Motion for Leave to Obtain Service of Process

Through Alternative Means is GRANTED.

       IT IS SO ORDERED.

       DATED this 7th day of August, 2019.

                                                BY THE COURT:



                                                PAUL M. WARNER
                                                Chief United States Magistrate Judge




                                                   4
